DETAILED ACTION
	This Office action is responsive to communication received 05/09/2022 – Request for Continued Examination (RCE) and IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
A review of the application history reveals that applicant filed another related United States Application Serial No. 17/654,370 on 03/10/2022, which was filed after the mailing of a Notice of Allowability (mailed 02/09/2022) and prior to the filing of this request for continued examination.  In accordance with MPEP §804(I)(B)(1)(b)(ii), the following new nonstatutory double patenting rejection is being set forth, herein below.
MPEP §804(I)(B)(1)(b)(ii)   Applications have the same effective U.S. filing date 
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending United States Application Serial No. 17/654,370.  This is a provisional double patenting rejection because the conflicting claims have not yet in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending ‘370 are, on one hand, more specific than the instant claims.  For example, the claims of the ‘370 copending application further require “wherein the front body comprises a strike plate and a frame integrally formed to each other to form a cup face”…”wherein the cup face extends rearward to form a portion of a crown and a sole … “wherein the rear body is formed from a composite material”… “wherein the ball striking surface further comprises a back surface; wherein the back surface is milled and machined to adjust at least one of: a thickness of the ball striking surface, a bulge radius of the striking surface, or a roll radius of the striking surface”.  Moreover, the claims of the ‘370 copending application are broader when describing the milling patterns of the center portion and the peripheral portion in that the claims of the ‘370 copending application require “the central portion comprises a first predominant milling pattern; the peripheral portion comprises a second predominant milling pattern different from the first predominant milling pattern”.  In contrast, the current claims require the more narrowly expressed limitations of “the center portion comprises a concentric milling pattern; the peripheral portion comprises a linear milling pattern” (instant claim 1) along with “the center portion is round and comprises a concentric milling pattern; the peripheral portion comprises a linear milling pattern” (instant claim 11).  Thus, the claims of the ‘370 copending application encompass the limitations in the current claims set with respect to the milling pattern.  On the other hand, the claims of the ‘370 copending application differ from the instant claims in that claims of the ‘370 copending application lack the limitations “wherein the RA is measured using a high-pass filter having a 0.762 mm cutoff, the WVoid parameter is measured using a 0.127 mm radius closing filter, and the WVDCL parameter is measured using a 0.508 mm radius closing filter” (instant claim 2);  “wherein the plurality of peaks comprises a plurality of smaller valleys; and wherein the plurality of valleys comprises a plurality of smaller peaks” (instant claim 5); and the more specific features of the strike face and frame, including “a strike plate having an outer perimeter; and a frame surrounding the strike plate, wherein the strike plate is welded to the frame across the entire outer perimeter; and wherein the ball striking surface and the surface texture extend continuously across both the strike plate and the frame” (instant claims 10, 20). These differences between the instant claims and the claims of the ‘370 copending application are observed to be obvious differences in either the manner in which the RA, WVoid and WCDCL parameters are measured, the design of the milling patterns and the arrangement of the strike plate and the frame. It is noted that the recitation of a “cup face” by the claims of the ‘370 copending application essentially take into account the existence of a strike plate and integral frame.  Regarding the remaining limitations and by way of example only, note that instant claims 1 and 11 are encompassed by the limitations in claims 1, 7, 11 and 17, with the claims of the ‘370 copending application.  Here, the claims of the ‘370 copending application require “wherein the ball striking surface comprises a first region having a first surface texture and a second region having a second surface texture; and wherein at least one of: an average ratio of RA to WVoid measured within a vertical cutting plane is different between the first region and the second region; or, an average WVDCL parameter measured within a vertical cutting plane is different between the first region and the second region”, which take into account the requirement by the instant claims 1 and 11 of “wherein at least one of the ratio of RA to WVoid or the WVDCL parameter is different within the center region than within the peripheral portion”.  As to instant claims 6 and 18, see claim 18 of the claims of the ‘370 copending application.  As to instant claims 8 and 14, see claims 10 and 20 of the claims of the ‘370 copending application.  As to instant claims 7 and 15, see claims 5 and 15 of the claims of the ‘370 copending application.  Any further distinctions over the structure of the claimed milling patterns of the center and peripheral portions or the ratio of RA to WVoid or the value of the WVDCL parameter are deemed to be an obvious variation in the design of the claimed surface texture, which one of ordinary skill in the art would have found obvious to fine-tune through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711